Citation Nr: 0503589	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1957 to 
September 1959.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a September 1999 rating action that 
found that new and material evidence had been received to 
reopen a claim for service connection for residuals of a back 
injury, but then denied the claim, on the merits, on the 
basis that there was no nexus between an in-service back 
injury and a current back disability.  A Notice of 
Disagreement was received in October 1999, and a Statement of 
the Case (SOC) was issued subsequently that month.  In his 
Substantive Appeal filed in November 1999, the veteran 
requested a hearing before a hearing officer at the RO.  By 
letter of June 2000, the RO notified the veteran and his 
representative of a hearing that had been scheduled for him 
at the RO for a date in July.  By letter dated later in June 
2000, the veteran canceled the hearing.

By decision of January 2001, the Board reopened the veteran's 
claim for service connection for residuals of a back injury 
on the basis that  new and material evidence had been 
received,  and remanded to the RO the claim for service 
connection, on the merits, for further development of the 
evidence, due process development, and readjudication on the 
merits.  The RO issued a Supplemental SOC (SSOC) in January 
2003, reflecting the denial of service connection for 
residuals of a back injury on the basis of all the evidence 
of record.

By decision of March 2003, the Board denied service 
connection for residuals of a back injury.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court), which by decision of August 2004 
reversed the Board's March 2003 decision and remanded the 
matter to the Board.
 
For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In January 2001, the Board remanded this matter to the RO to 
arrange for the veteran to undergo VA orthopedic examination 
to obtain specific clinical findings necessary to adjudicate 
this claim.  Appellate review discloses that all of the 
previously requested action has not been accomplished.  

Although a VA orthopedic examination was conducted in 
December 2002, the examiner failed to furnish an opinion as 
to whether it was at least as likely as not that any current 
back disability was attributable to the back injury that the 
veteran sustained from a fall in military service, as 
requested in the Board's prior remand; rather, that examiner 
merely indicated that such an opinion would be pure 
speculation In its August 2004 decision, the Court found the 
December 2002 VA examination grossly deficient in failing to 
follow the Board's remand instruction to provide an opinion 
regarding a possible medical nexus between the veteran's in-
service back injury and his current back condition.    

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO for compliance 
with the prior remand.  Hence, the RO should arrange for the 
veteran to undergo a VA orthopedic examination (preferably, 
by a physician that has not previously examined him) at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, will result in denial of the 
reopened  claim.  See38 C.F.R. § 3.655(b) (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination 
(preferably, by a physician that has not 
previously examined him) at an 
appropriate VA medical facility., who 
examined the veteran in December 2002.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any current back 
disability may be medically attributed to 
the back injury that the veteran 
sustained from a fall in military 
service.  In rendering the requested 
opinion, the doctor should address the 
significance, if any, of C. Brown's May 
1999 chiropractic report.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility. 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


